Exhibit 10.3

 



DEFERRED Expense EXCHANGE AGREEMENT

 

This DEFERRED EXPENSE EXCHANGE AGREEMENT (this “Agreement”), is entered into as
of December 17, 2019 (“Execution Date”), by and between NanoViricides, Inc., a
Nevada corporation (the “Company”) and TheraCour Pharma, Inc., a Connecticut
corporation (“TheraCour”) (collectively, the “Parties”).

 

WHEREAS, pursuant to various license agreements between the Parties, the Company
is required to pay TheraCour certain amounts as incurred and billed periodically
as development costs and fees for development work performed by TheraCour on
behalf of the Company (the “Development Costs and Fees”);

 

WHERAS, the Company and TheraCour entered into a Deferral Agreement on October
2, 2018, to defer a portion equal to $25,000 per month from the actual amounts
of development costs and fees, beginning in July 2018, and, through extension
agreements dated May 9, 2019 and September 24, 2019 extended the continuation of
said monthly deferrals, cumulatively, through December 31, 2019;

 

WHEREAS, as of the date of this Agreement, the Company is indebted to TheraCour
in the aggregate amount of $450,000 through and including December 31, 2019,
solely for the deferred portion of the development costs and fees (the “Accrued
Expenses”); and

 

WHEREAS, TheraCour has proposed and the Company has agreed that TheraCour
exchange a portion of the Accrued Expenses in the amount of $250,000 (the
“Reduction Amount”) for 100,000 shares of the Company’s Series A Convertible
Preferred Stock, par value $0.001 per share (“Series A Preferred Stock”) (the
“Exchange Shares”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the Parties hereinafter set forth, the Parties hereto hereby agree
as follows:

 

1.             Debt Conversion.

 

(a)               TheraCour agrees, subject to the conditions set forth herein,
to exchange the amount of Reduction Amount (“Debt Conversion”) it is owed under
the said Deferral Agreements for the Exchange Shares, to be owned by TheraCour.

 

(b)               The Parties shall use best efforts to consummate the
transactions contemplated herein. Without limiting the generality of the
foregoing, the Parties: (i) shall make all filings and other submissions (if
any) and give all notices (if any) required to be made and given by the Parties,
(ii) shall use best efforts to obtain any consent (if any) reasonably required
to be obtained, and (iii) shall use best efforts to satisfy any conditions
precedent to the consummation of this Agreement and to effectuate the Debt
Conversion. The Company shall pay any applicable fees and costs, including
reasonable legal fees, associated with same.

 

(c)               Upon the issuance of the Exchange Shares, to be held on the
Execution Date, the amount the Company is indebted to TheraCour for Accrued
Expenses shall be reduced by the amount of Reduction Amount as provided herein.

 



 

 

 

(d)               The Company hereby agrees to defend and indemnify TheraCour
and each of the officers or agents of TheraCour as of the date of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on the transactions contemplated in this Agreement.

 

2.             Representations And Warranties Of The Company. The Company hereby
represents and warrants to TheraCour as follows:

 

(a)               The Exchange Shares, and the shares of the Company’s Common
Stock underlying the Exchange Shares respectively, are and will be, upon
issuance in accordance with the terms specified in the instruments or agreements
pursuant to which they are issuable, duly authorized, validly issued, fully paid
and nonassessable. The Exchange Shares will be “restricted securities” as
defined under Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).

 

(b)               The Company has full legal power to execute and deliver this
Agreement and to perform its obligations hereunder. All acts required to be
taken by the Company to enter into this Agreement and to carry out the
transactions contemplated hereby have been properly taken (including obtaining
the consent of any security holder of the Company), and this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms and does not conflict with, result in a breach or
violation of or constitute (or with notice of lapse of time or both constitute)
a default under any instrument, contract or other agreement to which the Company
or its subsidiaries is a party.

 

(c)               None of the Company’s Articles of Incorporation, as amended,
or Bylaws, any agreement to which the Company is a party, or the laws of Nevada,
or New York, restrict the Company’s ability to enter into this Agreement or
consummate the transactions contemplated by this Agreement or would limit any of
TheraCour’s rights following consummation of the transactions contemplated by
this Agreement.

 

3.             Representations, Warranties And Covenants Of TheraCour. TheraCour
represents, warrants and covenants to the Company as follows:

 

(a)               TheraCour has full legal power to execute and deliver this
Agreement and to perform its obligations hereunder. All acts required to be
taken by TheraCour to enter into this Agreement and to carry out the
transactions contemplated hereby have been properly taken; and this Agreement
constitutes a legal, valid and binding obligation of TheraCour enforceable in
accordance with its terms.

 

(b)               TheraCour has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Company’s securities and has obtained, in its judgment,
sufficient information about the Company to evaluate the merits and risks of an
investment in the Company.

 

(c)               TheraCour is relying solely on the representations and
warranties contained in Section 2 hereof, the information contained in the
Company’s filing with the Securities and Exchange Commission (“SEC”) and in
certificates delivered hereunder in making its decision to enter into this
Agreement and consummate the transactions contemplated hereby and no oral
representations or warranties of any kind have been made by the Company or its
officers, directors, employees or agents to TheraCour.

 



 2 

 

 

(d)               TheraCour represents, warrants and agrees that (i) the
Exchange Shares it receives will be acquired for investment purposes only for
their own account or for the account of controlled affiliates, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and that they have no present intention of selling, granting any participation
in or otherwise distributing the same, (ii) it has not been formed for the
specific purpose of acquiring the Exchange Shares, (iii) that it is financially
sophisticated and is able to fend for itself, can bear the economic risk of the
investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Exchange Shares, (iv) it is an “accredited investor” or a “qualified
institutional buyer” within the meaning of current SEC rules.

 

(e)               TheraCour understands that the Exchange Shares it is receiving
hereunder are “restricted securities” under U.S. federal securities laws
inasmuch as they will be acquired by it from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Exchange Shares may be resold without registration only in certain limited
circumstances. TheraCour further understands that the Exchange Shares may not be
sold, transferred, hypothecated or otherwise traded on or through the facilities
of the any stock exchange unless there is an effective registration statement
covering the Exchange Shares or the Exchange Shares are being sold or
transferred in reliance on an exemption, including without limitation Regulation
S.

 

4.             Miscellaneous.

 

(a)               Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.

 

(b)               This Agreement may be executed in any number of counterparts
and by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same agreement.

 

(c)               This Agreement shall be a contract made under and governed by
the laws of the State of New York.

 

(d)               This Agreement shall be binding upon the Company, TheraCour
and their respective successors and assigns, and shall inure to the benefit of
the Company, TheraCour and their respective successors and permitted assigns.

 

(e)               The terms and provisions of this Agreement are intended solely
for the benefit of each party hereto and their respective successors or
permitted assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other person or entity.

 



 3 

 

 

(f)                If one or more provisions of this letter agreement are held
to be unenforceable under applicable law, it shall be excluded from this letter
agreement and the balance of the letter agreement shall be interpreted as if it
were so excluded and shall be enforceable in accordance with its terms.

 

(g)               This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(h)               All amendments or modifications of this Agreement and all
consents, waivers and notices delivered hereunder or in connection herewith
shall be in writing and executed by both parties hereto.

 

(i)                 This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties with
respect thereto.

 

(j)                 Each of the Company and TheraCour hereby irrevocably waives
all right to a trial by jury in any action, proceeding or counterclaim arising
out of or relating to this Agreement and the transactions contemplated hereby.

 

[SIGNATURE PAGE FOLLOWS]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives or self as of the date first above
written.

  



 

  NANOVIRICIDES, INC.       By:       Stanley Glick, Special Director          
    THERACOUR PHARMA, INC.     By:     Dr. Anil R. Diwan, C.E.O.

 

 

 



 5 



